
	
		II
		110th CONGRESS
		1st Session
		S. 1096
		IN THE SENATE OF THE UNITED STATES
		
			April 12, 2007
			Mr. Cornyn (for himself,
			 Mr. Craig, Mr.
			 Akaka, and Mrs. Hutchison)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide certain
		  housing benefits to disabled members of the Armed Forces, to expand certain
		  benefits for disabled veterans with severe burns, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Veterans' Housing Benefits
			 Enhancement Act of 2007.
		2.Home
			 improvements and structural alterations for totally disabled members of the
			 Armed Forces before discharge or release from the Armed ForcesSection 1717 of title 38, United States
			 Code, is amended by adding at the end the following new subsection:
			
				(d)(1)In the case of a member
				of the Armed Forces who, as determined by the Secretary, has a total disability
				permanent in nature incurred or aggravated in the line of duty in the active
				military, naval, or air service, the Secretary may furnish improvements and
				structural alterations for such member for such disability or as otherwise
				described in subsection (a)(2) while such member is hospitalized or receiving
				outpatient medical care, services, or treatment for such disability if the
				Secretary determines that such member is likely to be discharged or released
				from the Armed Forces for such disability.
					(2)The furnishing of improvements and
				alterations under paragraph (1) in connection with the furnishing of medical
				services described in subparagraph (A) or (B) of subsection (a)(2) shall be
				subject to the limitation specified in the applicable
				subparagraph.
					.
		3.Specially
			 adapted housing assistance for disabled veterans with severe
			 burnsSection 2101 of title
			 38, United States Code, is amended—
			(1)in subsection
			 (a)(2), by adding at the end the following new subparagraph:
				
					(E)The disability is due to a severe burn
				injury (as determined pursuant to regulations prescribed by the
				Secretary).
					;
				and
			(2)in subsection
			 (b)(2)—
				(A)by striking
			 either and inserting any; and
				(B)by adding at the
			 end the following new subparagraph:
					
						(C)The disability is due to a severe burn
				injury (as so
				determined).
						.
				4.Report on
			 specially adapted housing for disabled veterans
			(a)In
			 generalNot later than
			 December 31, 2007, the Secretary of Veterans Affairs shall submit to the
			 Committee on Veterans' Affairs of the Senate and the Committee on Veterans'
			 Affairs of the House of Representatives a report that contains an assessment of
			 the adequacy of the authorities available to the Secretary under law to assist
			 disabled veterans in acquiring—
				(1)suitable housing units with special
			 fixtures or movable facilities required for their disabilities, and necessary
			 land therefor;
				(2)such adaptations
			 to their residences as are reasonably necessary because of their disabilities;
			 or
				(3)residences
			 already adapted with special features determined by the Secretary to be
			 reasonably necessary as a result of their disabilities.
				(b)Focus on
			 particular disabilitiesThe report required by subsection (a)
			 shall pay particular attention to the needs of veterans who have disabilities
			 that are not described in subsections (a)(2) and (b)(2) of section 2101 of
			 title 38, United States Code.
			5.Eligibility of
			 disabled veterans and members of the Armed Forces with severe burn injuries for
			 automobiles and adaptive equipmentSection 3901(1) of title 38, United States
			 Code, is amended—
			(1)in subparagraph
			 (A)—
				(A)in the matter
			 preceding clause (i), by striking or (iii) and inserting
			 (iii), or (iv); and
				(B)by adding at the
			 end the following new clause:
					
						(iv)A severe burn injury (as
				determined pursuant to regulations prescribed by the Secretary);
				or
						; and
				(2)in subparagraph
			 (B), by striking or (iii) and inserting (iii), or
			 (iv).
			6.Adapted housing
			 assistance for disabled members of the Armed Forces residing temporarily in
			 housing owned by a family member
			(a)In
			 generalSubsection (a) of section 2102A of title 38, United
			 States Code, is amended—
				(1)by inserting
			 (1) before In the case;
				(2)by striking
			 disabled veteran who is described in subsection (a)(2) or (b)(2) of
			 section 2101 of this title and and inserting person described in
			 paragraph (2);
				(3)by striking
			 such veteran's and inserting the person's;
				(4)by striking
			 the veteran and inserting the person;
				(5)by striking
			 the veteran's and inserting the person's;
			 and
				(6)by adding at the
			 end the following new paragraph:
					
						(2)A person described in this paragraph
				is—
							(A)a veteran who is described in
				subsection (a)(2) or (b)(2) of section 2101 of this title; or
							(B)a member of the Armed Forces
				who—
								(i)has, as determined by the
				Secretary, a disability permanent in nature described in subsection (a)(2) or
				(b)(2) of section 2101 of this title that has incurred in the line of duty in
				the active military, naval, or air service;
								(ii)is hospitalized or receiving
				outpatient medical care, services, or treatment for such disability; and
								(iii)is likely to be discharged or
				released from the Armed Forces for such
				disability.
								.
				(b)Conforming
			 amendmentsSuch section is further amended—
				(1)in subsection
			 (b), by striking veteran both places it appears and inserting
			 person with a disability; and
				(2)in subsection
			 (c), by striking veteran and inserting
			 person.
				(c)Report on
			 assistance for disabled veterans and members of the Armed Forces who reside in
			 housing owned by family member on permanent basisNot later than
			 December 31, 2007, the Secretary of Veterans Affairs shall submit to the
			 Committee on Veterans' Affairs of the Senate and the Committee on Veterans'
			 Affairs of the House of Representatives a report on the advisability of
			 providing assistance under section 2102A of title 38, United States Code, to
			 veterans and members of the Armed Forces described in subsection (a) of such
			 section, as amended by subsection (a) of this section, who reside with family
			 members on a permanent basis.
			
